[a021914coeurminingrpmshsma06.jpg]Exhibit 10.1

SEPARATION AND RELEASE OF CLAIMS AGREEMENT


THIS SEPARATION AND RELEASE OF CLAIMS AGREEMENT (this “Agreement”) is entered
into by and between Keagan J. Kerr (“Employee” or “You”) and Coeur Mining, Inc.
(“Company”).
RECITALS
A.Employee has been employed by the Company and has notified the Company of his
resignation. Accordingly, Employee’s employment is terminated effective January
31, 2016, and Employee’s last date of work is January 29, 2016.


B.Employee and the Company desire to resolve any and all disputes that may
exist, whether known or unknown, between them, including, but not limited to,
disputes relating to Employee’s employment with the Company and the termination
of that employment relationship.


C.The Company has an Executive Severance Policy under which Employee was covered
under which no severance or any other benefits are due as a result of Employee’s
voluntary resignation. The Company also may make separation payments to Employee
if it chooses to do so in exchange for a full release of claims and other
obligations.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein and in the Supplemental Waiver and Release
Agreement (“Supplemental Release”), attached hereunder as Exhibit A, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, You and the Company agree as follows:
AGREEMENT
1.Effective Date. This Agreement is effective on the date this Agreement is
signed by both You and the Company.


2.Termination of Employment: Your employment with the Company terminates
effective January 31, 2016 (the “Separation Date”). However, in the event that
the Company requests You to remain employed and work for an additional period of
time, you must do so in order to receive the benefits provided in Paragraph 3.


3.Separation Assistance. Upon Your signing and returning and the Company
countersigning this Agreement, You will receive the payments and/or benefits
described below:


(a)Separation Payment. In consideration for Your promises and covenants
contained in this Agreement and the Supplemental Release, Company agrees to pay
You an amount equal to $143,925 (the “Separation Payment”) subject to statutory
and elective deductions and withholdings. This Separation Payment will be paid
in a lump sum payment on or prior to January 29, 2016, and includes, but is not
limited to, any severance, bonus or other payment to which You may otherwise be
entitled to from the Company through the Separation Date. In other words, this



--------------------------------------------------------------------------------



is the entire amount You will receive from the Company, and You agree that You
are not entitled to any other payments except as stated herein.
 
(b)Health Insurance. In consideration for Your promises and covenants contained
in this Agreement and the Supplemental Release, Company agrees to subsidize the
cost of health insurance benefits through COBRA coverage by covering the
employer paid portion of Your COBRA election for continuation of Your medical
coverage for up to four (4) months after your medical coverage ends due to the
termination of your employment. If You wish to enroll in COBRA continuation
medical coverage, You must complete all paperwork necessary to elect COBRA
coverage. You understand that this will not be done by the Company. If You fail
to elect COBRA coverage or make a payment, the Company has no further duties
with respect to health insurance. Under federal law, COBRA coverage normally
lasts no more than a maximum of 18 months or until you become covered by new
health care coverage.


(c)Other Benefits. Other than Sections 3(a) and (b) above in this Agreement, the
Company has not agreed to provide You with any other benefits as part of this
Agreement. Any other benefits to which You may be entitled will be governed by
the terms of the appropriate benefit plans or applicable law.


(d)Acknowledgment. You acknowledge that the payments and benefits provided for
in this Agreement exceed those which You would normally receive upon termination
of the employment relationship in this situation and that such additional
payments and benefits are in exchange for You signing this Agreement.


(e)Taxes. Company does not make any representations and is not providing any
advice regarding the taxation of the payments described in this Agreement,
including, but not limited to taxes, interest, and penalties under Section 409A
of the Internal Revenue Code and liabilities under state tax laws (together,
“Tax Liabilities”). No indemnification or gross-up is payable under this
Agreement with respect to any such Tax Liabilities. You agree to release the
Company from any and all claims related to Your Tax Liabilities and hold the
Company harmless in the event of any claims made against You related to such Tax
Liabilities.


4.Release.


(a)General Release. In exchange for the compensation, payments, benefits,
promises and other consideration provided to You under this Agreement, to the
fullest extent permitted by law, You for yourself, your successors, heirs and
assigns, hereby forever release and discharge the Company and Releasees (as
defined below) from any and all claims, grievances, injuries, causes of action,
suits, arbitrations, wages, attorneys’ fees, costs, damages, promises, contracts
or liabilities whatsoever, in law or in equity, whether known or unknown or
suspected to exist by You, which You have had or may now have against Company or
Releasees, including, but not limited to, any arising from or connected in any
way with Your employment with the Company or the termination of that employment.
Without limiting the generality of the foregoing, this waiver and release
includes any claim or right based upon any federal, state, or local employment
practices or laws including, but not limited to: Title VII of the Civil Rights
Act of 1964, the Americans With

- 2 -

--------------------------------------------------------------------------------



Disabilities Act (ADA), the Rehabilitation Act of 1973, the Worker Adjustment
and Retraining Notification Act (WARN), the Equal Pay Act, the Family and
Medical Leave Act of 1993 (FMLA), the Employee Retirement Income Security Act
(ERISA), the Illinois Human Rights Act, the Right to Privacy in the Workplace
Act, the Illinois Health and Safety Act, the Illinois Worker Adjustment and
Retraining Notification Act, the Illinois One Day Rest in Seven Act, the
Illinois Union Employee Health and Benefits Protection Act, the Illinois
Employment Contract Act, the Illinois Labor Dispute Act, the Victims' Economic
Security and Safety Act, the Illinois Whistleblower Act and amendments to those
laws as well as any claims under local statutes and ordinances that may be
legally waived and released and/or any other federal, state or local laws
dealing with employment claims, practices, discrimination, wrongful discharge,
or breach of contract. Without limiting the generality of the foregoing, You
hereby acknowledge and covenant that You have knowingly relinquished and forever
release any and all remedies which might otherwise be available to You,
including claims for back pay, liquidated damages, recovery of interest, costs,
punitive damages or attorneys’ fees, and any claims for employment or
re-employment with Company.


(b)Releasees. For purposes of this Agreement, the term “Releasees” includes the
Company and the Company’s parents, subsidiaries, affiliates, related companies,
partnerships and joint ventures, predecessors, successors and assigns, and with
respect to each such entity, all of its past and present employees, officers,
directors, shareholders, owners, representatives, agents, attorneys, assigns,
insurers, employee benefits plans and such plans’ administrators, fiduciaries,
trustees, assigns and agents, and each of its and their respective successors
and assigns, each and all of them in their personal and representative
capacities, and any other persons or entities acting on behalf of any of these
persons or entities.


(c)Exceptions. Nothing in this Agreement constitutes a release or waiver by You,
or prevents You from making or asserting: (i) any claim or right under COBRA;
(ii) any claim or right for unemployment insurance or workers’ compensation
benefits; (iii) any claim to vested benefits under the written terms of a
qualified employee pension or retirement benefit plan; (iv) any claim that
cannot be waived as a matter of law; and (v) any claim or right under this
Agreement. In addition, the foregoing release of claims excludes and You do not
waive, release or discharge (i) any right to file an administrative charge or
complaint with the Equal Employment Opportunity Commission or other
administrative agency, although the Employee waives any right to monetary relief
related to such a charge or administrative complaint; and (ii) any right to make
claims, which cannot be waived by law; provided, however, you waive any right
to, and agree not to seek, any personal or monetary relief in any such charge,
complaint, investigation, or proceeding, and if You receive any such personal or
monetary relief, the Company will be entitled to an offset for the payments made
to You under this Agreement. If it is determined that any claim covered by
Paragraph 4 cannot be released as a matter of law, this release of claims will
remain valid and fully enforceable as to the remaining released claims.


5.Absence of Certain Claims.


(a)You agree that as of the date you sign this Agreement: (i) if You requested a
leave of absence, the Company has made available to You information about the
Family and Medical Leave Act (“FMLA”) and other leave rights and You were not
improperly denied any

- 3 -

--------------------------------------------------------------------------------



request for leave under the FMLA or other leave law; (ii) if You took leave
under the FMLA or other leave law, the Company provided You with the full range
of benefits to which You were entitled and did not subject You to any
retaliation as a result of taking such leave; (iii) the Company paid You all
wages, including overtime, commissions, bonuses, incentives, vacation and other
time off benefits, and any other form of compensation or remuneration of any
kind, and You have properly reported all hours that You have worked, if required
to do so; and (iv) the Company gave You appropriate notice of Your separation
from employment under the Worker Adjustment Retraining and Notification Act or
similar state or local law, if applicable.


(b)As of the date You sign this Agreement you agree and warrant that: (i) You
have advised the Company of all facts of which You are aware that You believe
may constitute a violation of the Company’s general polices, compliance
policies, legal obligations, or the law; (ii) the Company has resolved those
issues to your satisfaction; (iii) you are not aware of any current violations
of the Company’s general policies, compliance policies, legal obligations, or
the law; and (iv) you have not suffered any adverse action as a result of your
conduct in this regard.


6.Non-Admission of Liability. You and the Company agree that this Agreement
shall not in any way be construed or interpreted as an admission of liability or
wrongdoing by the Company, the Releasees, or You, any such liability or
wrongdoing being expressly denied.


7.Return of Company Property. You covenant that on the Separation Date, You will
have returned to the Company all Company property including, but not limited to,
company credit cards, building passes, mobile devices, iPads, computer laptops,
original and duplicate copies of all Your work product and of files, calendars,
books, records, notes, notebooks, customer lists and proposals to customers,
manuals, computer disks, thumb drives, diskettes and any other magnetic and
other materials you have in your possession or under your control belonging to
the Company and Releasees or containing confidential or proprietary information
concerning the Company and Releasees or their customers or operations.


8.Cooperation. As a free and voluntary act, You agree after the termination date
to cooperate at the Company’s request and expense with any inquiries,
investigations, threats of litigation, or claims or lawsuits by or involving the
Releasees on matters regarding which You had some knowledge or responsibility.
You shall make yourself reasonably available at the Company’s request and
expense for any inquiry, investigation or litigation, including specifically,
but not exclusively, preparation for depositions and trial. You will not receive
reimbursement for time spent testifying in depositions or trial or any interview
by government officials. You agree not to assist or provide information in any
private litigation against the Releasees, except as required under law or formal
legal process, and only after first giving notice to the Company to allow the
Company to take action with respect to any request for information or assistance
by anyone.


9.Confidentiality. You agree to hold the facts and circumstances surrounding the
execution of this Agreement and the Supplemental Release in strictest
confidence.



- 4 -

--------------------------------------------------------------------------------



10.Continuing Obligations.
 
(a)Confidential and Proprietary Information. Unless you first secure the
Company’s written consent, you shall not directly or indirectly publish,
disclose, market or use, or authorize, advise, hire, counsel or otherwise
procure any other person or entity, directly or indirectly, to publish,
disclose, market or use, any trade secrets, proprietary computer software and
programs, and other confidential and proprietary information and materials of or
about the Company and Releasees and their operations and customers, including
any confidential and proprietary information and materials of which you became
aware or informed during your employment with the Company (“Company Proprietary
Information”). Such Company Proprietary Information is and shall continue to be
the exclusive proprietary property of the Company and Releasees.


(b)Agreement Not to Compete. As a condition to and in consideration for any
benefits provided under this Agreement, You shall not, during the term You
provide consulting services to the Company under the Consulting Agreement
between You and the Company dated as of February 1, 2016, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with the Company or any affiliate
(collectively, the “Company Group”) within any state, province or region in any
country in which the Company Group conducts business, or has plans (of which You
were aware) to conduct business, as of the Separation Date, or undertake any
planning for any business competitive with the Company Group. Specifically, but
without limiting the foregoing, You shall not engage in any manner in any
activity that is directly or indirectly competitive with the business of the
Company Group as conducted as of the Separation Date, and You further agree not
to work or provide services, in any capacity, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Person who is engaged in any business that is competitive with the business
of the Company Group. For the purposes of this paragraph, the business of the
Company shall include active exploration and precious metals mining operations.
The foregoing, however, shall not prevent Your passive ownership of two percent
(2%) or less of the equity securities of any publicly traded company.


(c)Agreement Not to Solicit Business Contacts. As a condition to and in
consideration for any benefits provided under this Agreement, You shall not, for
one (1) year following Your Separation Date (the “Restricted Period”), directly
or indirectly (i) solicit or encourage any client, customer, bona fide
prospective client or customer, supplier, licensee, licensor, landlord or other
business relation of the Company and/or any of its affiliates (each a “Business
Contact”) to terminate or diminish its relationship with them; or (ii) seek to
persuade any such Business Contact to conduct with anyone else the business of
the Company that such Business Contact conducts or could conduct with the
Company and/or any of its affiliates.


(d)Agreement Not to Solicit or Hire Employees. As a condition to and in
consideration for any benefits provided under this Agreement, You shall not,
during the Restricted Period, directly or indirectly solicit for employment,
employ or induce or attempt to induce any employees, consultants, contractors or
representatives of the Company and/or any of its affiliates to stop working for,
contracting with or representing the Company and/or its affiliates.
Notwithstanding the foregoing, You will not be in breach or violation hereof in
the event You use

- 5 -

--------------------------------------------------------------------------------



any form of industry wide or public media to advertise, seek or solicit
employment, consulting, contract or representative services without specifically
targeting the employees, consultants, contractors or representatives of the
Company.


(e)Non-Disparagement. As a condition to and in consideration for any benefits
provided under this Agreement, You shall not, during the Restricted Period or at
any time thereafter, make, directly or indirectly, any public or private
statements or other communications that are or could be harmful to or reflect
negatively on (or that are otherwise disparaging of) the Company or any of its
affiliates or their respective businesses, or any of their past, present or
future officers, directors, employees, advisors, agents, policies, procedures,
practices, decision-making, conduct, professionalism or compliance with
standards. In addition, neither the Company nor any of its affiliates, officers
or directors shall, during the Restricted Period or at any time thereafter,
make, directly or indirectly, any public or private statements or other
communications that are or could be harmful to or reflect negatively on (or that
are otherwise disparaging of) You or Your conduct, professionalism or compliance
with standards.


(f)Compliance with Law or Legal Process. Nothing in this Agreement prohibits or
restricts any party or such party’s attorneys from their rights to: (i) disclose
relevant and necessary information or documents in any action, investigation, or
proceeding relating to this Agreement, or as required by law or legal process;
or (ii) participate, cooperate, or testify in any action, investigation, or
proceeding with, or provide information to, the Company’s Legal Department, any
self-regulatory organization, any governmental agency, or legislative body;
provided that, if permitted by law, upon receipt of any subpoena, court order or
other legal process compelling the disclosure of any such information or
documents, the party receiving the subpoena, order, or legal process shall give
prompt written notice to the other party to permit the other party to protect
its interests in confidentiality to the fullest extent possible.


(g)Termination of Benefits. In the event You, at any time, violate any of these
Continuing Obligations or other confidentiality obligations to the Company:
(i) You will be deemed in material breach of this Agreement and (ii) the Company
will be relieved of any ongoing obligation to comply with any of the terms of
this Agreement, including without limitation the obligation to make the
Separation Payment described above, and (iii)the Company will be entitled to the
return of all payments made to you pursuant to this Agreement and retaining the
right to take any other action to enforce this Agreement and seek additional
damages and other judicial relief for any breach.


11.Acknowledgments.


(a)Entire Agreement. The parties hereto acknowledge and agree that this
Agreement contains the entire Agreement between Company and You with respect to
the subject matter hereof and that it supersedes and invalidates any previous
agreements or policies or contracts between them. No representations,
inducements, promises or agreements, oral or otherwise, which are not embodied
herein shall be of any force or effect.



- 6 -

--------------------------------------------------------------------------------



(b)Modification. This Agreement may not be changed orally, and no modification,
amendment, or waiver of any of the provisions contained in this Agreement, nor
any future representation, promise or condition in connection with the subject
matter of this Agreement shall be binding upon any party unless made in writing
and signed by both parties.


(c)Understanding of Agreement. You expressly state that you have carefully read
this Agreement, understand it and agree and acknowledge that you are releasing
Company from any possible claim which you may have relating to your employment
with Company or the termination of such employment. You further agree that it
has been recommended to You that You consult with an attorney and any other
advisor of Your own choosing regarding Your execution of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.    
Coeur Mining, Inc.


By: _/s/ Mitchell J. Krebs________________
Name: Mitchell J. Krebs
Title: President, Chief Executive Officer and Director
Date: January 21, 2016
EMPLOYEE


/s/ Keagan J. Kerr________________
Keagan J. Kerr
Date: January 21, 2016






- 7 -

--------------------------------------------------------------------------------



SUPPLEMENTAL WAIVER AND RELEASE AGREEMENT
THIS SUPPLEMENTAL WAIVER AND RELEASE AGREEMENT (“Supplemental Release”) is
entered into by Keagan J. Kerr (“Employee” or “You”) for the benefit of Coeur
Mining, Inc. (“Company”) and the other Releasees. Capitalized terms not
otherwise defined herein will have the same meaning ascribed to them in the
Separation and Release of Claims Agreement (“Agreement”), and you hereby agree
as follows:
1.Release.
  
(a)General Release. In exchange for the compensation, payments, benefits,
promises and other consideration provided to You under the Agreement, to the
fullest extent permitted by law, You for yourself, your successors, heirs and
assigns, hereby forever release and discharge the Company and Releasees (as
defined below) from any and all claims, grievances, injuries, causes of action,
suits, arbitrations, wages, attorneys’ fees, costs, damages, promises, contracts
or liabilities whatsoever, in law or in equity, whether known or unknown or
suspected to exist by You, which You have had or may now have against Company or
Releasees, including, but not limited to, any arising from or connected in any
way with Your employment with the Company or the termination of that employment.
Without limiting the generality of the foregoing, this waiver and release
includes any claim or right based upon any federal, state, or local employment
practices or laws including, but not limited to: Title VII of the Civil Rights
Act of 1964, the Americans With Disabilities Act (ADA), the Rehabilitation Act
of 1973, the Worker Adjustment and Retraining Notification Act (WARN), the Equal
Pay Act, the Family and Medical Leave Act of 1993 (FMLA), the Employee
Retirement Income Security Act (ERISA), the Illinois Human Rights Act, the Right
to Privacy in the Workplace Act, the Illinois Health and Safety Act, the
Illinois Worker Adjustment and Retraining Notification Act, the Illinois One Day
Rest in Seven Act, the Illinois Union Employee Health and Benefits Protection
Act, the Illinois Employment Contract Act, the Illinois Labor Dispute Act, the
Victims' Economic Security and Safety Act, the Illinois Whistleblower Act and
amendments to those laws as well as any claims under local statutes and
ordinances that may be legally waived and released and/or any other federal,
state or local laws dealing with employment claims, practices, discrimination,
wrongful discharge, or breach of contract. Without limiting the generality of
the foregoing, You hereby acknowledge and covenant that You have knowingly
relinquished and forever release any and all remedies which might otherwise be
available to You, including claims for back pay, liquidated damages, recovery of
interest, costs, punitive damages or attorneys’ fees, and any claims for
employment or re-employment with Company.


(b)Exceptions. Nothing in this Supplemental Release constitutes a release or
waiver by You, or prevents You from making or asserting: (i) any claim or right
under COBRA; (ii) any claim or right for unemployment insurance or workers’
compensation benefits; (iii) any claim to vested benefits under the written
terms of a qualified employee pension or retirement benefit plan; (iv) any claim
that cannot be waived as a matter of law; and (v) any claim or right under this
Agreement. In addition, the foregoing release of claims excludes and You do not
waive, release or discharge (i) any right to file an administrative charge or
complaint with the Equal Employment Opportunity Commission or other
administrative agency, although the Employee waives any right to monetary relief
related to such a charge or administrative complaint; and (ii)

- 8 -

--------------------------------------------------------------------------------



any right to make claims which cannot be waived by law; provided, however, you
waive any right to, and agree not to seek, any personal or monetary relief in
any such charge, complaint, investigation, or proceeding, and if You receive any
such personal or monetary relief, the Company will be entitled to an offset for
the payments made to You under the Agreement. If it is determined that any claim
covered by this Paragraph cannot be released as a matter of law, this release of
claims will remain valid and fully enforceable as to the remaining released
claims.


2.Absence of Certain Claims.


(a)You agree that as of the date you sign this Supplemental Release: (i) if You
requested a leave of absence, the Company has made available to You information
about the Family and Medical Leave Act (“FMLA”) and other leave rights and You
were not improperly denied any request for leave under the FMLA or other leave
law; (ii) if You took leave under the FMLA or other leave law, the Company
provided You with the full range of benefits to which You were entitled and did
not subject You to any retaliation as a result of taking such leave; (iii) the
Company paid You all wages, including overtime, commissions, bonuses,
incentives, vacation and other time off benefits, and any other form of
compensation or remuneration of any kind, and You have properly reported all
hours that You have worked, if required to do so; and (iv) the Company gave You
appropriate notice of Your separation from employment under the Worker
Adjustment Retraining and Notification Act or similar state or local law, if
applicable.


(b)As of the date You sign this Supplemental Release you agree and warrant that:
(i) You have advised the Company of all facts of which You are aware that You
believe may constitute a violation of the Company’s general polices, compliance
policies, legal obligations, or the law; (ii) the Company has resolved those
issues to your satisfaction; (iii) you are not aware of any current violations
of the Company’s general policies, compliance policies, legal obligations, or
the law; and (iv) you have not suffered any adverse action as a result of your
conduct in this regard.


3.Return of Company Property. You covenant that You will have returned to the
Company all Company property including, but not limited to, company credit
cards, building passes, mobile devices, iPads, computer laptops, original and
duplicate copies of all Your work product and of files, calendars, books,
records, notes, notebooks, customer lists and proposals to customers, manuals,
computer disks, thumb drives, diskettes and any other magnetic and other
materials you have in your possession or under your control belonging to the
Company and Releasees or containing confidential or proprietary information
concerning the Company and Releasees or their customers or operations.






EMPLOYEE


_________________________________
Keagan J. Kerr
Date: ____________________________


- 9 -